            Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                                 FOR NEW HAMPSHIRE

IN THE MATTER OF THE SEARCH OF A
BLACK LG CELLPHONE, SERIAL
NUMBER GPLGL164VCB, CURRENTLY                                 19-mj-204-01-AJ
                                                   Case No. ____________________
LOCATED AT ATF, MANCHESTER FIELD
OFFICE



                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE


       I, James Martin, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.       I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—an

electronic device—which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.


       2.       I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), and have been since November 2017. I have over twenty years of law

enforcement experience. My assignments have included investigating criminal violations of

federal firearms statutes, arson statutes, and narcotics offenses related to the possession and

distribution of controlled substance.

       3.       I have attended and completed the Federal Law Enforcement Training Center

(FLETC) Criminal Investigator Training Program, ATF Special Agent Basic Training Program,

FLETC Basic Law Enforcement School, Federal Air Marshal Training School, New Hampshire

Police Standards and Training Counsel Full Time Police Officer School and several Post
            Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 2 of 14



Academy Schools. Through my training, education, and experience, I have become familiar

generally with the manner in which persons involved in criminal activity attempt to avoid

detection by law enforcement. In the course of participating in investigations of criminal offenses

including drug and firearms trafficking, I have conducted or participated in surveillance, the

purchase of illegal drugs and firearms, the execution of search warrants, debriefings of subjects,

witnesses, and informants, and reviews of consensually recorded conversations and meetings.

       4.       I am familiar with the facts and circumstances of this investigation from my own

personal participation and from oral and written reports given to me by other members of law

enforcement. Since this affidavit is being submitted for the limited purpose of establishing that

probable cause exists to support the issuance of search warrants, I have not included details about

every aspect of the investigation. While this affidavit contains all the material information I am

aware of that is pertinent to the requested search warrants, it does not set forth all of my

knowledge about this matter.

                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED


       5.       The property to be searched is a black LG cellphone, serial number

GPLGL164VCB, hereinafter the “Device.” The Device is currently located in Manchester, New

Hampshire, in the ATF Evidence Vault.


       6.       The applied-for warrant would authorize the forensic examination of the Device

for the purpose of identifying electronically stored data particularly described in Attachment B.




                                                  2
             Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 3 of 14



                                           PROBABLE CAUSE


        7.       On Scotty GONZALEZ was convicted of Simple Assault in violation of RSA

631:2-a on October 17, 2017, in the State of New Hampshire, 2nd Circuit, District Division,

Lebanon, case no. 452-17-CR-1236. According to police reports, the victim was in a romantic

relationship with GONZALEZ and the two have a child together.


        8.       On November 21, 2017, the court entered an order authorizing the return of seized

firearms to GONZALEZ.


        9.       On October 16, 2018, GONZALEZ was served by certified mail with an ATF

warning notice advising him that he is legally prohibited from possessing firearms and

ammunition by virtue of his 2017 Simple Assault conviction because it is a misdemeanor crime

of domestic violence, as defined in 18 U.S.C. 921(a)(33).


        10.      In On January 30, 2019, GONZALEZ was convicted of Controlled Drug Act –

Acts Prohibited (Cocaine), a felony, in Grafton Superior Court in New Hampshire, in case no.

215-2018-CR-00396. GONZALEZ was sentenced to 2 years of probation and was being

supervised by the New Hampshire Department of Correction, Probation/Parole.


        11.      In July of 2019 the Enfield Police Department began receiving information from a

Confidential Source (“CS”). 1 CS provided information that GONZALEZ was in possession of an



1
 CS is providing information to better the community and, to my knowledge, is not cooperating in exchange for
consideration on any charges. CS has received a citation for disorderly conduct (2018) and has three pending
misdemeanor theft by unauthorized taking charges. CS provided information purportedly based on first-hand
knowledge and provided law enforcement officers with items, detailed below, that corroborated CS’s statements. In
addition, as described below, items CS described to law enforcement were recovered during the search of
GONZALEZ’s house. For these reasons, officers with the Enfield Police and I consider the information provided by
CS to be reliable.

                                                       3
            Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 4 of 14



AR style rifle. CS provided screen shots of text messages that CS stated were between CS and

GONZALEZ. In those messages, dated July 31, 2019, the individual identified as GONZALEZ

sent messages inviting CS to “see my new AR when you get a chance” and stating that

GONZALEZ “shot it yesterday.” GONZALEZ also discussed videos of himself shooting

firearms.


        12.     On July 31, 2019, a Probation Officer, accompanied by Enfield Police, conducted

a “home visit” at GONZALEZ’s residence. During the home visit, the Probation Officer seized

(1) a Bushmaster, Model XM15-E2S rifle, serial number BK5026978 lower with two rifle

barrels; (2) over 300 rounds of ammunition; and (3) the Device. The rifle lower and two

receivers were found underneath a crib. GONZALEZ’s partner claimed that the rifle was hers

but stated that she did not have any receipts for the rifle. GONZALEZ had previously reported

that the Device was his to the New Hampshire Department of Correction, Probation/Parole as

part of his conditions of release.


        13.     The Probation Officer conducted a preliminary search of the Device and located a

photograph of a part of an assault rifle.


        14.     On August 1, 2019, ATF took custody of the items seized during the July 31,

2019 search. Therefore, while the Probation Officer might already have all necessary authority

to examine the Device, I seek this additional warrant out of an abundance of caution to be certain

that an examination of the Device will comply with the Fourth Amendment and other applicable

laws.




                                                4
          Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 5 of 14



        15.      On September 5, 2019, an employee of the Hanover Police Department began

reviewing some of GONZALEZ’s jail calls, at the request of the Enfield Police Department. On

one call, dated July 31, 2019, GONZALEZ instructs a female to go to a website called

lookout.com in order to factory re-set his phone and destroy any evidence that will be on the

phone. 2 On a call dated August 3, 2019, a female tells GONZALEZ that she figured out how to

clear the Device.


        16.      The Device is currently in storage at ATF, Manchester Field Office, located at

1750 Elm Street, Suite 301, Manchester, NH. In my training and experience, I know that the

Device has been stored in a manner in which its contents are, to the extent material to this

investigation, in substantially the same state as they were when the Device first came into the

possession of the New Hampshire Department of Correction, Probation/Parole. It is my

understanding that since its seizure the Device has been stored in a manner that precludes it from

connecting with WiFi and cellular services. It is my understanding that a remote re-set will not

work unless the Device is connected to WiFi and that the Device retains all of the content it had

on it when seized.


                                         TECHNICAL TERMS


        17.      Based on my training and experience, I use the following technical terms to

convey the following meanings:




2
 This call was in both English and Spanish. The reviewing employee speaks both languages and provided a
summary of this and other calls.

                                                       5
Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 6 of 14



 a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

    telephone) is a handheld wireless device used for voice and data communication

    through radio signals. These telephones send signals through networks of

    transmitter/receivers, enabling communication with other wireless telephones or

    traditional “land line” telephones. A wireless telephone usually contains a “call

    log,” which records the telephone number, date, and time of calls made to and

    from the phone. In addition to enabling voice communications, wireless

    telephones offer a broad range of capabilities. These capabilities include: storing

    names and phone numbers in electronic “address books;” sending, receiving, and

    storing text messages and e-mail; taking, sending, receiving, and storing still

    photographs and moving video; storing and playing back audio files; storing

    dates, appointments, and other information on personal calendars; and accessing

    and downloading information from the Internet. Wireless telephones may also

    include global positioning system (“GPS”) technology for determining the

    location of the device.


 b. Digital camera: A digital camera is a camera that records pictures as digital

    picture files, rather than by using photographic film. Digital cameras use a

    variety of fixed and removable storage media to store their recorded images.

    Images can usually be retrieved by connecting the camera to a computer or by

    connecting the removable storage medium to a separate reader. Removable

    storage media include various types of flash memory cards or miniature hard

    drives. Most digital cameras also include a screen for viewing the stored images.


                                      6
Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 7 of 14



    This storage media can contain any digital data, including data unrelated to

    photographs or videos.


 c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

    handheld digital storage device designed primarily to store and play audio, video,

    or photographic files. However, a portable media player can also store other

    digital data. Some portable media players can use removable storage media.

    Removable storage media include various types of flash memory cards or

    miniature hard drives. This removable storage media can also store any digital

    data. Depending on the model, a portable media player may have the ability to

    store very large amounts of electronic data and may offer additional features such

    as a calendar, contact list, clock, or games.


 d. GPS: A GPS navigation device uses the Global Positioning System to display its

    current location. It often contains records the locations where it has been. Some

    GPS navigation devices can give a user driving or walking directions to another

    location. These devices can contain records of the addresses or locations involved

    in such navigation. The Global Positioning System (generally abbreviated

    “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

    contains an extremely accurate clock. Each satellite repeatedly transmits by radio

    a mathematical representation of the current time, combined with a special

    sequence of numbers. These signals are sent by radio, using specifications that

    are publicly available. A GPS antenna on Earth can receive those signals. When

    a GPS antenna receives signals from at least four satellites, a computer connected

                                      7
Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 8 of 14



    to that antenna can mathematically calculate the antenna’s latitude, longitude, and

    sometimes altitude with a high level of precision.


 e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

    for storing data (such as names, addresses, appointments or notes) and utilizing

    computer programs. Some PDAs also function as wireless communication

    devices and are used to access the Internet and send and receive e-mail. PDAs

    usually include a memory card or other removable storage media for storing data

    and a keyboard and/or touch screen for entering data. Removable storage media

    include various types of flash memory cards or miniature hard drives. This

    removable storage media can store any digital data. Most PDAs run computer

    software, giving them many of the same capabilities as personal computers. For

    example, PDA users can work with word-processing documents, spreadsheets,

    and presentations. PDAs may also include global positioning system (“GPS”)

    technology for determining the location of the device.


 f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller

    than a notebook that is primarily operated by touching the screen. Tablets

    function as wireless communication devices and can be used to access the Internet

    through cellular networks, 802.11 “Wi-Fi” networks, or otherwise. Tablets

    typically contain programs called apps, which, like programs on a personal

    computer, perform different functions and save data associated with those

    functions. Apps can, for example, permit accessing the Web, sending and

    receiving e-mail, and participating in Internet social networks.

                                      8
         Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 9 of 14



             g. Pager: A pager is a handheld wireless electronic device used to contact an

                individual through an alert, or a numeric or text message sent over a

                telecommunications network. Some pagers enable the user to send, as well as

                receive, text messages.


             h. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

                numeric address used by computers on the Internet. An IP address is a series of

                four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

                Every computer attached to the Internet computer must be assigned an IP address

                so that Internet traffic sent from and directed to that computer may be directed

                properly from its source to its destination. Most Internet service providers control

                a range of IP addresses. Some computers have static—that is, long-term—IP

                addresses, while other computers have dynamic—that is, frequently changed—IP

                addresses.


             i. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the same

                state.


       18.      Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online at

http://lg.com I know that the Device has capabilities that allow it to serve as a wireless telephone,

digital camera, portable media player, GPS navigation device, and PDA. In my training and
                                                 9
         Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 10 of 14



experience, examining data stored on devices of this type can uncover, among other things,

evidence that reveals or suggests who possessed or used the device.


                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       19.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


       20.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

                Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.


             b. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw



                                                 10
        Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 11 of 14



                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.


             c. The process of identifying the exact electronically stored information on a storage

                medium that is necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.


             d. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.


       21.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.


       22.      Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve




                                                 11
         Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 12 of 14



the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.


                                         CONCLUSION


       23.     I submit that this affidavit supports probable cause that GONZALEZ has

committed a violation of 18 U.S.C. § 922(g), prohibited person in possession of a firearm and

ammunition, and for a search warrant authorizing the examination of the Device described in

Attachment A to seek the items described in Attachment B.


                                                  Respectfully submitted,

                                                  /s/ James Martin
                                                  James Martin
                                                  Special Agent
                                                  ATF

       Subscribed and sworn to before me
       On September 30, 2019:

       _________________________________________
       Hon. Andrea K. Johnstone
       United States Magistrate Judge




                                                12
        Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 13 of 14



                                      ATTACHMENT A


The property to be searched is a black LG cellphone, serial number GPLGL164VCB, hereinafter

the “Device.” The Device is currently located in Manchester, New Hampshire, in the ATF

Evidence Vault.


       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
         Case 1:19-mj-00204-AJ Document 1-1 Filed 09/30/19 Page 14 of 14



                                       ATTACHMENT B


       1.       All records on the Device described in Attachment A that relate to violations of

18 U.S.C. § 922 (g), Possession of a firearm and or ammunition by a prohibited person,

including:


             a. any information, including text messages, videos, and photographs, related to the

                possession of firearms and ammunition; and


             b. any information related to sources of firearms and ammunition (including names,

                addresses, phone numbers, or any other identifying information).


       2.       Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;


       As used above, the terms “records” and “information” include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
